Citation Nr: 1605108	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  13-23 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.

4.  Entitlement to non-service-connected death pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

INTRODUCTION

The Veteran had active service from February 1970 to April 1972.  He died in January 2012.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The June 2013 statement of the case included the issues considered herein and the appellant responded in the July 2013 substantive appeal that she wished to appeal all the issues addressed in the statement of the case.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in January 2012, and the appellant filed her claim for DIC benefits in February 2012.

2.  The Veteran was not rated as totally disabling for a period of at least 5 years from the date of his discharge or release from active duty or for at least 10 years preceding his death and he was not a prisoner of war.

3.  At the time of his death, VA did not owe any money to the Veteran, and there were no claims or appeals pending.

4.  For the applicable annualization period, the appellant's income, less deductible expenses, is excessive for purposes of entitlement to entitlement to non-service-connected death pension.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015).

2.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).

3.  The criteria for entitlement to non-service-connected death pension benefits have not been met.  38 U.S.C.A. §§ 1541, 1543 (West 2014); 38 C.F.R. §§ 3.23, 3.158, 3.271, 3.272 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

At the outset of this decision, the Board finds that the provisions of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015), are not applicable to the appellant's claims of entitlement to DIC under 38 U.S.C.A. § 1318 and accrued benefits currently on appeal because resolution of these claims turns solely on a matter of law and not on the underlying facts or development thereof.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Consequently, the Board is not required to address the Agency of Original Jurisdiction's (AOJ) efforts to comply with the VCAA with respect to the issues here on appeal.  It is noted that the relevant facts in this case are not in dispute.

There is no additional evidence that could be obtained to substantiate the claims, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).  In any event, notice concerning how to substantiate the claims decided herein was provided in April 2012 and all known and available records relevant to the issues on appeal have been obtained and associated with the claims file.

DIC

The appellant seeks entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 U.S.C.A. § 1318 authorizes the payment of DIC to a surviving spouse in cases where a veteran's death was not service-connected, provided that the veteran was in receipt of or "entitled to receive" compensation at the rate of a 100 percent (total) rating due to service-connected disability for a period of at least 5 years from the date of his discharge or release from active duty, for 10 or more years immediately preceding his death or for a continuous period of not less than one year immediately preceding death, if the veteran was a former prisoner of war who died after September 30, 1999.  38 C.F.R. § 3.22.

For purposes of this section, "entitled to receive" means that the Veteran filed a claim for disability compensation during his life time and one of the following circumstances is satisfied:  (1) the veteran would have received total disability compensation at the time of death for a service-connected disability rating totally disabling for the period specified in paragraph (a)(2) but for clear and unmistakable error committed by VA in a decision on a claim filed during the Veteran's lifetime; (2)  additional evidence submitted to VA before or after the veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively for the relevant period specified in paragraph (a)(2); (3) at the time of death, the Veteran had a service-connected disability that was continuously rated totally disabling by VA for the period specified in paragraph (a)(2) but was not receiving compensation because (i) VA was paying the compensation to the veteran's dependents; (ii) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the veteran; (iii) the veteran had not waived retired or retirement pay in order to receive compensation; (iv) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (v) VA was withholding payments because the veteran's whereabouts were unknown, but the veteran otherwise was entitled to continued payment based on a total service- connected disability rating; or (vi) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22. 

At the outset, the Board notes that pursuant to Rodriguez v. Peake, 511 F.3d 1147 (Fed Cir. 2008), it need not review whether there is any other disorder of record that could have been service-connected and then assigned a total rating.  In Rodriguez, the Federal Circuit Court determined that the theory of hypothetical entitlement need not be applied.  Id.  In this case, there was no claim pending for DIC benefits claimed under the provisions of 38 U.S.C.A. § 1318 on January 21, 2000, as the appellant filed her claim for DIC benefits in February 2012.  Hypothetical entitlement is not for application in this case.

The only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error (CUE) in a previous decision; or (3) to show that service department records in existence at the time of a prior VA decision that were not previously considered by VA provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based on the evidence of record, the Board finds that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits have not been met.  The Veteran did not meet the durational requirement for a total disability rating in existence during his lifetime under 38 U.S.C.A. § 1318.  The Veteran died on January [redacted], 2012.  At the time of his death, service connection was in effect for posttraumatic stress disorder (PTSD), rated as 100 percent (totally) disabling since March 15, 2002, and diabetes mellitus, type II, rated as 20 percent disabling since May 29, 2009.  Thus, the Veteran was rated as totally disabled for a period of 9 years and 10 months.  The Veteran was not rated as totally disabled for a period of at least 5 years from the date of his discharge or release from active duty, or for at least 10 years preceding his death.  There is likewise no indication that he was a prisoner of war.

As noted, one possible way of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 is to show that such requirements would have been met, but for clear and unmistakable error in a previous decision.  For there to be a valid claim of CUE in a prior final decision, either the correct facts as they were known at the time in question were not before the adjudicator or the legal provisions effective at that time were improperly applied; conversely, a mere difference of opinion in the outcome of the prior adjudication, including insofar as how the evidence was weighed or evaluated, or a failure in the "duty to assist," are not grounds for a finding of CUE.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Luallen v. Brown, 8 Vet. App. 92 (1995).  In Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002), the Federal Circuit noted that any claim of CUE must be pled with specificity.  The appellant, to date, has made no pleading of CUE.

The Board acknowledges that the appellant has indicated that but for the denial of the Veteran's original claim for improper use of drugs, i.e. psychiatric disability, in May 1972, the durational requirements would have been met.  However, hypothetical entitlement is not permissible in a case such as this.  Rodriguez, supra.  She has made no pleading of CUE in that rating, either.  In the absence of a total rating meeting the durational requirements of 38 U.S.C.A. § 1318, the claim cannot be substantiated.

To some extent, the appellant appears to be raising an argument couched in equity, asserting she should receive the benefits because the Veteran was rated totally disabled for just under 10 years when he died.  The Board is deeply sympathetic to the appellant, particularly in light of her personal testimony and lay statements. The Board is, however, bound by the applicable law and regulations and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104(c) (West 2014).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

None of the other criteria set forth in 38 C.F.R. § 3.22 are alleged or shown by the evidence to be applicable in this case.

For the foregoing reasons, the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  

Accrued Benefits

Benefits to which a veteran was entitled at his death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid may be awarded to the veteran's surviving spouse.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).  The ap9plication for accrued benefits must be filed within 1 year after the date of death; and a claim for death pension, compensation, or dependency and indemnity compensation, by an apportionee, surviving spouse, child or parent is deemed to include a claim for any accrued benefits.  Id.

In this case, the record reflects that VA owed no money to the veteran at the time of his death.  The appellant was paid month of death benefits.  There were no claims or appeals pending at the time of his death.  The appellant has not claimed otherwise.  The claim of entitlement to accrued benefits, therefore, is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Death Pension

Basic entitlement to VA non-service-connected improved death pension benefits exists if: (i) the veteran had qualifying service (a veteran who served during wartime); or (ii) the veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability based on service during a period of war; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23. 38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. § 3.3(b)(4) (2015).  The purpose of VA pension benefits is to provide a subsistence income for the surviving spouses of veterans of a period of war who were totally disabled.  Pension benefits are based upon total family income and the amount of pension benefits is adjusted based upon the number of dependents the appellant supports.  Recipients of pension income are required to report any changes in income and net worth, and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1541, 1542 (West 2014).

Under the law, the maximum annual rate of improved (non-service-connected) death pension payable to a surviving spouse varies according to the number of dependents and according to whether the surviving spouse is in need of aid and attendance or housebound.  38 U.S.C.A. §§ 1503, 1541 (West 2014); 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.273 (2015).  The rate of pension payable to an entitled payee is based on the amount of countable income received. Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1541 (West 2014); 38 C.F.R. §§ 3.3, 3.23 (2015).

The maximum annual rate of pension is established by statute every year and is reduced by the surviving spouse's countable annual income.  "Annual income" includes the surviving spouse's own annual income, and, with certain exceptions, the annual income of each child of the veteran in the custody of the surviving spouse.  38 C.F.R. § 3.23(d)(5) (2015).

Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(3) (2015).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c) (2015).

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a surviving spouse for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the applicable maximum annual pension rate (MAPR) for the surviving spouse as in effect during the 12-month annualization period in which medical expenses were paid, regardless of when the indebtedness occurred.  38 U.S.C.A. §§ 501, 1503(a)(8) (West 2014); 38 C.F.R. § 3.272(g) (2015).  Effective December 1, 2011, the MAPR for an otherwise eligible claimant, without a dependent child, was $8,219.00. 

Expenses of last illnesses, burials and just debts, incurred by a surviving spouse, which are paid during the calendar year following that in which death occurred may be deducted from annual income for the 12-month period in which they were paid or from annual income for any 12-month annualization period which begins during the calendar year of death, whichever is to the claimant's advantage.  Otherwise, such expenses are deductible for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(h).  Amounts paid by a spouse before a veteran's death for the expense of the Veteran's last illness will be deducted from the income of the surviving spouse.  38 C.F.R. § 3.272(h)(1)(i).

In February 2012, the appellant filed her claim.  In her claim, she listed $45,000.00 per year in income.  She also listed $11,874.61 in burial expenses, and $273.69 in unreimbursed medical expenses related to the Veteran's death.  When these expenses are deducted from annual income of $45,000.000, the amount of adjusted income is $32,851.70.  This amount is well in excess of the applicable MAPR and the claim must, therefore, be denied.


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.

Entitlement to accrued benefits is denied.

Entitlement to non-service-connected death pension is denied.


REMAND

The appellant has indicated that the late Veteran had VA treatment at the Wichita VA Medical Center (VAMC) and the Hutchinson, Kansas Community Based Outpatient Clinic (CBOC).  VA has obtained records from the Wichita VAMC dated through July 13, 2007, as well as records from the Hutchinson COBC dated from March 13, 2009, through May 20, 2009.  The record indicates that the Veteran had treatment at the Wichita VAMC following July 2007, and that he had treatment at the Hutchinson CBOC from 2001 until the time of his death.  See May 2012 statement from appellant.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek these records. 38 C.F.R. § 3.159(c) (2009).

A review of the record also indicates that prior to his death, the Veteran sought disability benefits from the Social Security Administration (SSA).  See July 2001 letter to Disability Determination Services.  No SSA records have been requested.  It thus appears that SSA may be in possession of relevant outstanding records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that only relevant SSA records must be sought).  Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Upon remand of this matter, VA should attempt to obtain the records associated with the late Veteran's claim for a SSA benefits and associate them with the claims file.

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, effective for claims filed as in the instant case after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). The Federal Circuit indicated that veterans could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id. at 1381.  The Federal Circuit further stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

As noted above, service-connection was in effect for PTSD with a 100 percent evaluation at the time of the Veteran's death.   The Certificate of Death lists the Veteran's immediate cause of death as gastrointestinal blood loss, due to (or as a consequence of) liver cancer.  A review of the record indicates that the Veteran used drugs and alcohol since his discharge from service, and had hepatitis C and cirrhosis of the liver.  The appellant contends that his use of drugs and alcohol was related to PTSD, and that alcohol and drug abuse led to the Veteran's death.  Psychiatric records indicate that the Veteran continued to abuse alcohol prior to his death.  Under these circumstances, a VA opinion is necessary to decide the claims.  38 C.F.R. § 3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The appellant also claims that the Veteran's liver cancer is related to exposure to herbicides.  The Veteran served in Vietnam, and is presumed to have been exposed to herbicides.  A review of the record does not indicate that the Veteran had a cancer subject to presumptive service connection.  See 38 C.F.R. § 3.309(e).  Nevertheless, the law does not preclude a claimant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The appellant has indicated that the late Veteran had treatment at numerous private medical facilities.  See May 2012 correspondence.  She has identified these facilities and provided some records from them.  However, she has not requested VA's assistance in obtaining any potentially outstanding records from them.  Upon remand, she should be invited to submit any outstanding records that are relevant to the claim, or request VA's assistance in obtaining them.  VA must make reasonable efforts to obtain records not in the custody of a Federal department or agency.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request, unless a follow-up request would be futile.  38 C.F.R. § 3.159(c)(1) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and ask her to provide or identify any relevant VA and non-VA medical records that are not already of record.  She should be asked to authorize the release of any non-VA treatment records and/or medical opinions relating to her claim.  Any negative search results should be noted in the record and communicated to the appellant pursuant to 38 C.F.R. § 3.159(e).

2.  Obtain the late Veteran's VA treatment records, particularly those after July 13, 2007, from the Wichita VAMC and all records from the Hutchinson CBOC, exclusive of those dated March 13, 2009, through May 20, 2009,  and associate the records with the claims folder.  Any negative search results should be noted in the record and communicated to the appellant pursuant to 38 C.F.R. § 3.159(e). 

3.  Request, directly from SSA, copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the appellant must be informed pursuant to 38 C.F.R. § 3.159(e).

4.  After completing the aforementioned development, refer the record to an appropriate medical professional to answer the questions below.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.

(a) Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's fatal liver cancer was etiologically related to service, to include his presumed exposure to herbicides in Vietnam?  

(b) Also, was Hepatitis C at least as likely as not related to service?  See July 2013 substantive appeal (appellant asserts that Hepatitis C, which reportedly contributed to cause the liver cancer, was related to air gun immunizations and/or exposure to blood and bodily fluids in service).  

(c) If so, is it at least as likely as not that Hepatitis C contributed substantially or materially to the Veteran's death, that it combined to cause his death, that it aided or lent assistance to the production of the death.

(d) Is it at least as likely as not that the Veteran's drug and alcohol abuse was caused or aggravated (i.e., worsened) beyond the natural progress by his service-connected PTSD, i.e., as a result of self-medication? 

(e) If so, is it at least as likely as not that such drug and alcohol abuse contributed substantially or materially to the Veteran's death, that it combined to cause his death, that it aided or lent assistance to the production of the death?  In rendering an opinion regarding this question, the examiner is advised that it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.

A complete rationale should be provided for all opinions.  In offering any opinion, the examiner should consider that the late Veteran is presumed to have been exposed to herbicides by virtue of his service in Vietnam.  Relevant points addressed by the clinician may include, but are not limited to, why the clinician finds studies persuasive or unpersuasive, and whether the Veteran had other risk factors for developing liver cancer.  

The clinician is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the clinician's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After the development requested above has been completed to the extent possible, review the record and readjudicate the appellant's claim.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


